Citation Nr: 1727522	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung/respiratory disorder, to include pulmonary fibrosis (PF) and nonspecific interstitial pneumonia (IP).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  He died in March 2015 while his appeal was pending at the United States Court of Appeals for Veterans Claims (Court).  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2016 letter, the AOJ notified the appellant that she was formally recognized as a substitute claimant in the Veteran's claims for entitlement to service connection for a lung/respiratory disorder. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board remanded the claims for further development.  In November 2014, the Board denied the claim for service connection for a lung/respiratory disorder and remanded a claim for TDIU.  The Veteran appealed the denial of service connection for a lung/respiratory disorder to the Court.  In July 2016, the Court vacated the Board's November 2014 decision and remanded the matter for additional development.  

The Board also notes there is an additional issue on appeal that the Veteran has perfected, but is not yet ripe for Board review: entitlement to total disability due to individual unemployability (TDIU).  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As the required notifications have not been sent in regard to the TDIU claim, the Board declines to take any further action on this issue.  This delay is needed to ensure that the appellant is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (holding that due process protections apply to disability compensation proceedings before the Board).  The issues will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran was entitled to service connection for a lung/respiratory disorder.  As noted above, the Veteran passed away in March 2015 while his appeal was pending at the Court.  The appellant is his surviving spouse.

In the July 2016 memorandum decision, the Court held that remand was required for an addendum opinion because the June 2014 examiner did not discuss the Veteran's in-service lung and respiratory problems.  

A review of service treatment records reveals that there were no reports or findings of lung or breathing problems at the time of the Veteran's June 1968 service separation.  In December 1967, the Veteran was treated for an upper respiratory infection.  In January 1968, the Veteran was treated for colds, but service records did not document complaints of respiratory symptoms.  In July 1967, the Veteran was hospitalized for flu syndrome and fever of unknown origin for three days.  

On remand, an addendum opinion should be obtained from the June 2014 examiner to determine the etiology of the Veteran's lung disorder.  The opinion should address the Veteran's in-service lung and respiratory problems.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records not already of record relating to the Veteran's claim.

2.  Forward the Veteran's claims file to the June 2014 examiner for an addendum opinion to determine the nature and etiology of the Veteran's lung/respiratory disorder.  If the June 2014 examiner is unavailable, forward the claim to an appropriate clinician for an opinion.  Following review of the file, the examiner should provide an opinion to the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that any lung/respiratory disorder, to include pulmonary fibrosis and nonspecific interstitial pneumonia, had its onset during or was incurred as a result of active service, to include presumed herbicide exposure. 

The examiner must address the following service treatment records: the December 1967 treatment for an upper respiratory infection, the January 1968 treatment for colds, and the July 1967 hospitalization for flu syndrome and fever of unknown origin.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claim.  If the requested benefit remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




